DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-17 of U.S. Application 16/439,931 filed on January 22, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 3, 6, 7, and 15 have been entered.


Rejections under USC 102 and 103
“Applicant's arguments filed on 01/22/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest an impact motion tracking system for tracking in a three-dimensional space in a crash an 

Claims 2-14 are also allowed as they depend on allowed claim 1.

Regarding claim 15, the prior art of record taken alone or in combination fail to teach or suggest a method of tracking impact motion of an object in a three-dimensional space, the method comprising: deriving a magnetic motion information for said object portion based on received signals for said measured generated magnetic fields; periodically calibrating impact motion information with the magnetic motion information to compensate for any error attributable to any change in the first disposition; and said object being at least one of a crash test dummy and a vehicle to be crashed in combination with the other limitations of the claim.

Claims 16 and 17 are also allowed as they depend on allowed claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868